Hart, J., (after stating the facts.) This cause was tried upon an agreed statement of facts. It shows that there was filed with the clerk what purported to be a list of lands returned .delinquent. But it nowhere appears in the record that such list was filed by the collector, or that it was authenticated by him as required by section 7083 of Kirby’s Digest. The purported list was not even filed within the time prescribed by section 7083. In the case of Quertermous v. Walls, 70 Ark. 326, the court said: “The delinquent list was filed by the deputy sheriff. The law does not authorize him to file such list. The filing or the delinquent list as the law prescribed is a prerequisite to a valid forfeiture to the State for the non-payment of taxes. Without such list no notice could be published, and no sale could be had.” In the present case there was no affidavit to the purported list of delinquent real estate. The record does not disclose by whom it was filed. We have no means of knowing whether or not it was the list prepared by the collector. This renders the sale void; and, as the case must be reversed for that reason, it is unnecessary to decide the other objections urged by appellants. Reversed and remanded with directions to render a decree not inconsistent with this opinion.